DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1 and 5 are pending and presented for examination. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 July 2022 has been entered.
 
Response to Arguments
	Applicant’s remarks dated 4 July 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
	The rejection of claims 1 and 5 under 35 U.S.C. 112(b) is WITHDRANW as claim 1 now recites “each of a sum of . . . and a sum of . . .”.

	The rejection of claims 1 and 5 under 35 U.S.C> 103 over Kim in view of Lee and Thomas is ITHDRAWN over the instant amendment requiring the reducing gas feet rate being a constant throughout the heating, maintaining, and cooling step and that the sums of the gas flow rates as claimed are a constant.
	Kim does not disclose the reducing gas at a constant rate nor that the sums are maintained throughout the entire process which Lee nor Thomas cure. Thomas discloses injection of hydrogen at 1400 sccm but requires usage of a higher amount of hydrogen in the cooling step.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, Kim is the closest piece of prior art and it does not, as shown above, disclose or reasonably suggest maintaining the reducing gas feed rate as a constant through heating, maintaining, and cooling, nor maintaining a sum of carrier gas+feed gas in the heating step being equivalent of the carrier gas in the cooling step, nor usage of joule heating to produce the graphene.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759